Citation Nr: 1437684	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  08-05 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include flat feet and degenerative arthritis, to include as secondary to knee disability.

2.  Entitlement to an effective date earlier than December 23, 2009 for the grant of service connection for a left shoulder scar.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran provided testimony at an April 2010 hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

This case was previously before the Board in December 2010 and November 2013 and was remanded for additional development.  It now returns to the Board for appellate review.  

The Board also notes that the November 2013 Board remanded directed re-adjudication of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, with notice of the determination and the Veteran's appellate rights issued to the Veteran and his representative.  The claims file now indicates that such a determination was previously provided to the Veteran, in September 2010, and thus, such additional action was unnecessary.  

However, the Veteran's representative in a February 2014 646, Statement of Accredited Representative in Appealed Case, argued the June 2008 and September 2010 rating decisions adjudicating the Veteran's right knee claim were clearly erroneous.  A February 2014 supplemental statement of the case was issued which addressed the issue of CUE in the June 2008 rating decision and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, and which in fact, reopened the claim and denied the claim on the merits.  However, the CUE claim with respect to the September 2010 rating decision, which alleged that new and material evidence, in the form of a buddy statement was not properly considered in the September 2010 rating decision, was not addressed.  Nonetheless, such a claim is moot as the right knee claim was reopened and denied on the merits in the February 2014 supplemental statement of the case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified before a Veterans Law Judge at a Travel Board hearing in April 2010.  However, during the pendency of the claim previously on appeal, the Veteran perfected an appeal for entitlement to an effective date earlier than December 23, 2009, for the grant of service connection for a left shoulder scar, and in a February 2014 substantive appeal submitted in conjunction with this claim, requested a videoconference hearing.  However, the record does not reflect that the Veteran has been afforded the opportunity to present testimony before the Board on the earlier effective date issue.  Such issue was not discussed at the April 2010 Travel Board hearing.  The Board finds that the Veteran should be afforded an opportunity to provide testimony on this issue at a videoconference hearing before a Veterans Law Judge, with notice of such scheduled hearing issued to his most recent address of record, prior to appellate consideration of his appeal.  

Furthermore, with respect to the issue of entitlement to service connection for a bilateral foot disability, when resolving reasonable doubt in the Veteran's favor, the Board will afford the Veteran with an opportunity to testify regarding all issues herein on appeal.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Accordingly, this case must be remanded to afford the Veteran the requested video conference hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge.  Provide the Veteran with the required advance written notice of the date, time, and location of the hearing.  This notice letter must be documented in the claims file.

Thereafter, the case should be returned to the Board, as appropriate, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



